Citation Nr: 1507615	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-00 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for cognitive disorder and major depressive disorder (MDD) in excess of 30 percent prior to March 15, 2010, and in excess of 50 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a December 2014 video conference Board hearing, the transcript of which is included in VBMS.

Regarding the issue of a TDIU, the Veteran was denied a TDIU in a June 2010 rating decision.  The Veteran filed a notice of disagreement with the rating decision and a statement of the case was issued in October 2013; however, the Veteran has not filed a substantive appeal regarding his claim for a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the December 2014 Board hearing, the Veteran testified that he was unable to work due to his service-connected psychiatric disability.  See December 2014 Board Hearing Transcript at pg. 5.  The Board finds that the issue of a TDIU has been raised by the record and is properly before the Board for consideration.  

FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's cognitive disorder and MDD disability has been manifested by total social and occupational impairment due to symptoms such as persistent auditory hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, memory loss for names of close relatives, near-continuous depression, and sleep impairment.

2.  As the Veteran is already eligible for special monthly compensation, award of TDIU can result in no further benefit, and there remains no case or controversy concerning whether the Veteran is entitled to any benefits that may be inferred from his claim.


CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, the criteria for a disability rating of 100 percent for cognitive disorder and MDD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9304 (2014).

2.  There is no question of law or fact involving the claim of entitlement to special monthly compensation based on award of TDIU; the appeal is moot.  38 U.S.C.A. 
§ 7105(d)(5) (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VCAA notice letters sent in July 2008 and August 2009 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In these letters, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran. Service treatment records, post-service VA and private treatment records, Social Security Administration disability records, an April 2009 private psychological evaluation from Dr. B.H., and the Veteran's December 2014 Board hearing testimony have been associated with the claims file.  The Veteran was afforded QTC (fee based) evaluations and VA examinations in November 2008 (QTC), March 2010 (QTC), January 2011 (QTC), and October 2013 (VA).  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As set forth in greater detail below, the Board finds that the private, VA, and QTC examinations are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected cognitive disorder and MDD on the Veteran's occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board will discuss in more detail below, symptoms related to the Veteran's cognitive disorder and MDD are shown to more nearly approximate a 70 percent disability rating for the entire increased rating period on appeal.  Accordingly, the Board finds that a staged rating is not warranted in this case.

The Veteran's cognitive disorder and MDD disability is currently rated under Diagnostic Code 9304 (dementia due to head trauma).  A 30 percent rating is assigned when psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss.  
38 C.F.R. § 4.130.  

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.
A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Factual Background

The Veteran contends that his cognitive disorder and MDD disability warrants a higher disability rating in excess of 30 prior to March 15, 2010, and in excess of 50 percent thereafter.  

The evidence includes a QTC psychiatric evaluation dated in November 2008.  During the evaluation, the Veteran reported that his symptoms had worsened since his last examination in August 2006.  The Veteran stated that he was on medication, but if he stopped taking the medications for five days he would begin to hear voices and become anxious.  He reported driving an 18-wheeler for work and stated that he would become agitated while driving.  While driving, the Veteran stated that he had some intermittent auditory hallucinations.  The Veteran noted that he drank alcohol nightly in order to fall asleep.  Other symptoms reported included nightmares, trouble sleeping, agitation, depression, and anger especially while driving.  

Upon mental status examination, the November 2008 examiner noted that affect and mood were normal.  Communication, speech, and concentration were within normal limits.  Panic attacks were not reported.  Hallucination history was present intermittently, including hearing voices when driving and when at home.  Obsessional rituals were present, which were noted as severe enough to interfere with routine activities.  For example, the Veteran would wash his hand frequently, washed dishes repeatedly, and refused to touch public bathroom doors.  The Veteran also stated that he would not go to buffet restaurants because of other people touching the tongs used to retrieve food.  Thought process and judgment were appropriate and abstract thinking was normal.  Memory was within normal limits.  Suicidal and homicidal ideation was not present.  The examiner diagnosed the Veteran with MDD and assigned a GAF score of 60, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.   The examiner also noted that the Veteran occasionally had some interference in performing activities of daily living due to depression and obsessive compulsive disorder.  He also had difficulty establishing and maintaining effective work and social relationships because he had periods of depression and did not want to be around people.  The best description of the Veteran's psychiatric symptoms was noted as occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational and tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation. 

The Veteran submitted a private psychological report from Dr. B.H in April 2009.  During the evaluation the Veteran stated that, "the past 3 months, there are times I don't want to be around people, don't feel like doing anything, get angry, and feel like I want to cry."  The Veteran specifically reported that his depression and anger had worsened since December.  Upon mental status examination, the Veteran was noted to have trouble controlling his temper, he had mood swings, reported hearing voices, and had depressed and irritable moods.  His affect was flat and judgment and insight were noted as fair.  Dr. B.H. diagnosed the Veteran with MDD with psychotic features, manifested by depressed and irritable mood, hypersomnia, diminished ability to think and concentrate, and markedly diminished interest in most activities.  Dr. B.H. assigned a GAF score of 41, reflecting serious symptoms or any serious impairment in social, occupational or school functioning.

In a following March 15, 2010 QTC psychiatric examination, the Veteran reported that in the last two years he had been having daily panic attacks, his angry outbursts had increased, and he continued to have chronic pain.  He reported that he had stopped working two years prior because of his rage attacks and was currently on Social Security Administration disability benefits.  Symptoms reported included: angry outbursts, sleep problems, moodiness, panic attacks, and fatigue.  In his free time, the Veteran reported that he watched the news, occasionally attended church, and went out with his girlfriend "once in awhile."  

Upon mental status examination, the March 2010 examiner noted that the Veteran was quite talkative and angry toward the interview.  His behavior was hostile at times and his mood was depressed.  His depression was also noted as "near continuous," but did not affect his ability to function independently.  Depression was noted to cause unprovoked irritability and affected his motivation and mood.  Concentration, speech, and communication were normal.  The Veteran reported daily panic attacks and was suspicious, although delusions were denied.  When asked about hallucination, the Veteran reported that he had a "ghost living in the house with him."  He further stated that the ghost sometimes wrote messages on the window telling him that they were out to get him.  The examiner noted that the Veteran also had mild memory problems such as forgetting names and recent events.  He denied suicidal or homicidal ideation.  The examiner assigned a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.   The Veteran was noted to have occasional interference in performing activities of daily living.  He had an inability to establish and maintain effective work and social relationships.  Further, the Veteran's psychiatric symptoms were noted to cause occupational and social impairment with reduced reliability and productivity.  The March 2010 examiner further stated that the Veteran had a longstanding history of depression and cognitive problems.  He also had personality issues and suffered from chronic pain.  As such, the examiner opined that, "due to the combined result of all these impairments he will be unable to maintain any gainful employment." 

The Veteran was afforded another QTC psychiatric examination in January 2011.  The Veteran reported symptoms of sad mood, insomnia, passive suicidal ideation, anger and irritability, and violent outbursts.  These symptoms were noted as constant, continuous, and ongoing.  The Veteran also reported that he attempted to shoot himself on one occasion, but the gun did not fire.  The Veteran stated that his symptoms affected total daily functioning resulting in strained relationships with his siblings and an inability to function effectively in an occupational setting.  The severity of his symptoms was noted as "moderate."   The Veteran stated that he stopped working approximately two years ago because his anger and pain became too severe.  

Upon mental status examination, the January 2011 examiner noted that affect and mood was depressed.  Communication, speech, and concentration were within normal limits.  Panic attacks were absent.  Thought process and judgment were not impaired.  There were passive thoughts of death, but the Veteran denied plan or intent.  Homicidal ideation was absent.  The examiner assigned a GAF score of 60, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The best description of the Veteran's current psychiatric symptoms was notes as symptoms which caused occupation and social impairment with reduced reliability and productivity.  Further, the examiner opined that "it is at least as likely as not" that the Veteran's unemployment was secondary to the effects of the depressive disorder and/or cognitive disorder as his anger could be a symptom of one or both disorders and was "severe."  

In the most recent October 2013 VA psychiatric examination, the Veteran's symptoms were noted as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, panic attacks, and impaired impulse control.  During the evaluation, it was noted that in 2008 the Veteran tried to run over a State Trooper because he was angry about how badly the Trooper spoke to him when he pulled him over.  It was also noted that he was jailed on a $50,000 bond after assaulting his neighbor with a rock.  The Veteran also stated that "he has people that follow him."  He reported that he "can see things" and knows when people are lying to him.  He also stated that people were always after him and stated that he hears voices that tell him to watch people.  The Veteran reported having ghosts come to him and give him messages to convey to other people.  He practices Santeria, which according to the Veteran, protects him from evil spirits.  The Veteran also reported panic attacks and severe mood swings.  He noted that he could become violent when angry and stated that most of the time his mood was "not good."  He stated that he trusted no one, including his mother, and slept with a knife behind his head.  

Upon mental status examination, the October 2013 VA examiner noted that mood and affect were within normal limits.  Thought process was described as angry and paranoid.  The Veteran denied suicidal or homicidal ideation.  The Veteran's level of impairment was noted as occupational and social impairment with reduced reliability and productivity.  The examiner assigned a GAF score of 51, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  
VA treatment records show continued treatment for psychiatric symptoms.  In a January 2009 VA outpatient visit note, the Veteran complained of worsening depression and difficulty sleeping.  He also stated that he had increased irritability and noted that he became angry while driving, and on one occasion, chased a car and tried to hit it.  The Veteran stated that he heard voices and would carry on conversations-the voices would tell him to hit people and run them over.  The Veteran also reported that the voices sometime told him to shoot things.  A GAF score of 45 was assigned by the VA psychiatrist, indicating serious symptoms or any serious impairment in social, occupational or school functioning.

In a March 2014 VA outpatient mental health note, the Veteran was noted to have continued auditory hallucinations.  These voices were noted to sometimes command harm to himself or others and had been doing so since 2007.  The Veteran reported a history of altercations with others.  Other reported symptoms included poor sleep, decreased energy, and decreased concentration.  A GAF score of 50 was assigned by the VA psychiatrist, indicating serious symptoms or any serious impairment in social, occupational or school functioning.

In November 2008, the Veteran was awarded Social Security Administration disability benefits due to a primary diagnosis of major depressive disorder and a secondary diagnosis of left knee pain.  See SSA Disability Determination and Transmittal Letter.  

Analysis

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the entire increased rating period on appeal, the evidence is at least in equipoise as to whether the Veteran's cognitive disorder with MDD disability symptoms more nearly approximate total occupational and social impairment.

As discussed in detail above, VA treatment records, QTC, VA, and private psychiatric examinations reveal that the Veteran has experienced panic attacks, sleep disturbance, anger, near-continuous depression, a suicide attempt with passive suicidal ideation, persistent auditory hallucinations, and grossly inappropriate behavior (e.g., trying to run over a State Trooper and assaulting his neighbor with a rock).  

The Veteran also testified that he has memory impairment in that he sometimes is unable to remember his children's names.  See also March 2010 VA examination report (mental status examination showed that Veteran had mild memory problems such as forgetting names and recent events).  The Veteran has also been found to have an inability to establish and maintain effective work and social relationships.  

Further, as a result of his persistent auditory hallucinations and irritability, the Veteran has shown significant impaired impulse control (such as legal issues and unprovoked irritability and anger with periods of violence)-which more nearly approximates the symptoms contemplated in the 100 percent rating criteria (i.e., persistent danger of hurting self or others).  The Board finds that these symptoms, which have remained relatively consistent throughout the appeal period, more nearly approximate the 100 percent rating criteria. 

In addition, the Board notes that during the entire increased rating period on appeal, the assigned GAF scores have ranged from 41 to 60.  In the November 2008 QTC psychiatric examination, the Veteran's GAF score was 60.  In the April 2009 private examination by Dr. B.H., the Veteran's GAF score was 41; in the March 2010 QTC examination, the GAF score was 55; in the January 2011 QTC examination his score was 60, and in the October 2013 VA examination, his GAF score was 51.  VA treatment records dated in January 2009 and March 2014 show GAF scores of 45 and 50, respectively.  Therefore, the Board finds that the competent and probative evidence of record reflects GAF scores which contemplate both moderate and severe psychiatric symptoms or moderate and severe impairment in social or occupational functioning.

For these reasons, and resolving reasonable doubt in the Veteran's factor, the Board finds that a 100 percent disability rating for the Veteran's cognitive disorder and MDD disability is warranted for the entire increased rating period on appeal.

The assignment of a 100 percent rating represents a maximum benefit based on the disability ratings schedule.  See 38 U.S.C.A. § 1155.  An extraschedular rating under 38 C.F.R. § 3.321(b) or for a TDIU under 38 C.F.R. § 4.16 cannot result in a greater benefit.  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period).  Any consideration of these theories of entitlement is moot. 
38 U.S.C.A. § 7104 (no question of law or fact remaining for the Board to decide).

Dismissal of TDIU Claim

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

In June 1999, VA's General Counsel (OGC) issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 
38 U.S.C.A. § 1114(s) (West 2014).  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009 the VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id. 

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In this case, the Veteran has a 100 percent schedular evaluation for cognitive disorder and MDD for the entire increased rating period on appeal.  Further, the Veteran also is service connected for sinusitis, evaluated as 30 percent disabling; right ankle arthritis, evaluated as 20 percent disabling; status post fractured 5th metatarsal, evaluated as 10 percent disabling; status post medial malleolus fracture with open reduction and internal fixation, evaluated as 10 percent disabling; erectile dysfunction, evaluated as noncompensable; and traumatic brain injury, evaluated as noncompensable.  These evaluations combine to 60 percent during the rating period on appeal.  38 C.F.R. § 4.25.  Thus, the Veteran is already entitled to special monthly compensation.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

It follows that as the reasoning of Bradley is that TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for special monthly compensation, and as the Veteran in this appeal is already eligible for special monthly compensation based on the 100 percent evaluation for cognitive disorder and MDD and separate evaluations of 60 percent for his remaining service connected disabilities, than consideration of TDIU no longer serves any useful purpose.  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

For the entire increased rating period on appeal, a 100 percent rating for cognitive disorder and major depressive disorder is granted.

The appeal for TDIU is dismissed.




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


